DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11-13, 15, 17, 19-21, 24-25, and 44 of U.S. Patent No. 11,166,696. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘696 anticipates the subject matter in the instant claims. Claim 1 recites a system for non-invasively monitoring an intracranial reserve space (ICRS) parameter of a mammalian subject, comprising: an at least two-dimensional multi-frequency ultrasound probe configured, beginning at a start time, to emit and receive ultrasound waves into and from a head of the subject and to produce a signal intracranial brain tissue pulsations in at least a horizontal spatial and a vertical spatial dimension, the brain tissue pulsations responsive to pulses of a heart systole and/or arterial pressure (encompassed by multi-frequency at least two-dimensional ultrasound probe in claim 1 of ‘696); an instrument configured to non-invasively apply a pressure to a neck of the subject to effectuate a partial occlusion of an internal jugular vein of the subject, the partial occlusion starting at the start time, the instrument including a second ultrasound probe configured to produce a second signal for imaging the internal jugular vein the instrument including a pressure applying component having at least one surface configured to contact the neck and including a manometer (encompassed by instrument in claim 1 of ‘666); and a computer system configured to receive the signal and an output of the start time of the partial occlusion of the internal jugular vein of the subject, the computer system also configured, using one or more processors, to derive from the signal of intracranial brain tissue pulsations an intracranial brain tissue pulsation waveform, and to determine a length of time from the start time to a subsequent time at which the waveform is compressed so as to exhibit a predefined decline in variability, the predefined decline in variability being an amount that is 5% or more, the computer system also configured to receive the second signal and to derive from the second signal images of the internal jugular vein (encompassed by computer system in claim 1 of ‘696). Claim 2 is encompassed by claim 2 of ‘696. Claim 3 is encompassed by claim 3 of ‘696. Claim 4 is encompassed by claim 4 of ‘696. Claim 5 is encompassed by claim 5 of ‘696. Claim 6 is encompassed by claim 6 of ‘696. Claim 7 is encompassed by claim 7 of ‘696. Claim 8 is encompassed by claim 8 of ‘696. Claim 9 is encompassed by claim 9 of ‘696. Claim 10 is encompassed by claim 11 of ‘696. Claim 11 is encompassed by claim 12 of ‘696. Claim 12 is encompassed by claim 13 of ‘696. Claim 13 is encompassed by claim 15 of ‘696. Claim 14 is encompassed by claim 17 of ‘696. Claim 15 is encompassed by claim 19 of ‘696. Claim 16 is encompassed by claim 20 of ‘696. Claim 17 is encompassed by claim 21 of ‘696. Claim 18 is encompassed by claim 24 of ‘696. Claim 19 is encompassed by claim 25 of ‘696. Claim 20 recites a system for non-invasive monitoring of an intracranial reserve space (ICRS) parameter of a mammalian subject, comprising: a multi-frequency probe configured, beginning at a start time, to emit and receive ultrasound waves into and from a head of the subject and to produce a signal of brain tissue pulsation (encompassed by multi-frequency probe in claim 44 of ‘696); an instrument configured to non-invasively apply a pressure to a neck of the subject to effectuate a partial occlusion of a cross-section of an internal jugular vein of the subject, the partial occlusion starting at the start time, the instrument including a second ultrasound probe configured to produce a second signal for imaging a cross-section of the internal jugular vein, the second ultrasound probe having a Doppler ultrasound output for measuring a linear velocity of venous blood at the internal jugular vein, the instrument including a pressure applying component having at least one surface configured to contact the neck and including a manometer (encompassed by instrument in claim 44 of ‘696; and a computer system configured to receive the signal and an output of the start time of the partial occlusion of the internal jugular vein of the subject, the computer system also configured to receive the second signal and to derive from the second signal an image of the cross-section of the internal jugular vein and to determine the linear velocity of venous blood at the internal jugular vein, the computer system also configured, using one or more processors, to derive from the signal an intracranial brain tissue pulsation waveform, and to determine an ICRS capacity from (i) a length of time (T) from the start time to a subsequent time at which the waveform is compressed so as to exhibit a predefined decline in variability, the predefined variability being an amount that is 5% or more, and from (ii) a volume velocity (V) of blocked venous blood output occluded at the IJV, wherein the volume velocity is determined by the computer system from the linear velocity of the internal jugular vein derived from the Doppler ultrasound output and from the image of the cross-section of the internal jugular vein (encompassed by computer system in claim 44 of ‘696).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pranevicius et al. discloses a system for detecting and measuring intracranial pressure. Yost et al. discloses a system for detecting and measuring intracranial pressure. Allocca discloses a system for detecting and measuring intracranial pressure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER LUONG whose telephone number is (571)270-1609. The examiner can normally be reached M-F 10-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER LUONG/Primary Examiner, Art Unit 3793